UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-14088 Acacia Diversified Holdings, Inc. (Exact name of registrant as specified in its charter) Texas 75-2095676 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3512 East Silver Springs Boulevard- #243Ocala, FL34470 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (877) 513-6294 (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo (Not required) Table of Contents Indicate by check mark if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of Form 10-K or any amendment to this Form 10-K.Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes x No o Issuer’s revenues for its most recent fiscal year.$1,756,987 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $498,781 as of June 30, 2012 based on a value of $0.10 per share. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 11,562,524 as of January 10, 2013 Table of Contents TABLE OF CONTENTS PAGE PART I. Item 1. Description of Business 4 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 12 Item 2. Description of Property 15 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 15 PART II. Item 5. Market for Common Equity and Related Stockholder Matters 16 Item 6. Selected Financial Data 18 Item 7. Management's Discussion and Analysis or Plan of Operations 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 27 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 27 Item 9A (T). Controls and Procedures 27 Item 9B. Other Information 29 PART III. Item 10. Directors, Executive Officers, and Corporate Governance 30 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 34 Item 14. Principle Accountant Fees and Services 35 Item 15. Exhibits, Financial Statement Schedule and Reports on Form 8-K 36 SIGNATURES 37 Table of Contents PART I Item 1. Business of the Company Background and History of the Parent Company Acacia Diversified Holdings, Inc., formerly known as Acacia Automotive, Inc. (“we”, “us”, the “Company”,or the “Parent Company”) was incorporated in Texas on October 1, 1984 as “Gibbs Construction, Inc.”. The Company changed its name on October 18, 2012.In the following years, the Company grew to a full service, national commercial construction company and completed an initial public offering of its Common stock pursuant to a registration thereof on Form S-1 in January, 1996.In April 2000, Gibbs Construction, Inc. sought protection under Chapter 11 of the United States Bankruptcy Code following a similar filing by the Company’s largest client, whichled to significant losses on several of the Company's projects. Prior to filing its petition for relief, Gibbs Construction, Inc. had 4,060,000 shares of common stock issued and outstanding.The plan of reorganization filed by the Company placed the then-existing assets of the Company in a liquidating trust (the "Trust"), issued 501,000 shares of common stock to such trust, and agreed to issue 1,000,000 shares of preferred stock to its primary creditor, Thacker Asset Management, LLC (“TAM”).TAM thereafter agreed to sell to the Company certain existing contracts, furniture, fixtures and equipment in exchange for an additional 4,000,000 shares of common stock.Following those transactions, there were 8,561,000 shares of the Company’s common stock issued and outstanding, the majority of which were held by TAM. TAM was unsuccessful in its efforts to bring the Company back to profitability and out of bankruptcy. Accordingly, all operating activities ceased in 2002.On June 26, 2006, the bankruptcy trustee requested and received an Order for Final Decree.On October 5, 2006, the 501,000 shares of common stock issued to the Trust were abandoned, returned to the Company, and thereupon cancelled leaving 8,060,000 shares issued and outstanding. Post Bankruptcy Restructuring On August 15, 2006, for the sum of $50,000, Steven L. Sample acquired 4,000,000 shares, or 46.7%, of the 8,561,000 issued and outstanding shares of common stock of the Company from TAM and its associates.Mr. Sample also satisfied several outstanding liabilities of the company such as those associated with completing the bankruptcy proceedings, professional costs related to the Company's ongoing SEC reporting requirements and expenses associated with recapitalizing the company. These expenses totaled $138,862. As consideration for the payment of these expenses by Mr. Sample, the Company agreed to effect a one for eight reverse stock split, to issue to Mr. Sample an additional 8,117,500 shares of Common stock and 500,000 shares of Preferred stock.For the assistance of Harry K. Myers, Jr., a principal of Baker #1, Ltd., the entity owning TAM, the registrant agreed to issue to him 25,000 shares of preferred stock and 450,000 shares of common stock. In order to further restructure and rehabilitate the Company and to satisfy its obligations to Mr. Sample, its board of directors recommended that its stockholders amend the Articles of Incorporationto effect a one for eight reverse stock split, and increase the number of authorized shares of common stock to 150,000,000. The board of directors also recommended the authorization of a series of preferred stock.On February 1, 2007, the Company’s shareholders approved these actions and also approved changing the Company’s name from Gibbs Construction, Inc. to Acacia Automotive, Inc.These amendments to the Company’s Articles of Incorporation were effective February 20, 2007. Immediately following the approval of these amendments, the Company adopted a stock option plan, which was ratified by the Company’s stockholders in November 2007, reserving 1,000,000 shares thereunder.In February 2007, pursuant to such plan, the directors granted 500,000shares of its common stock to Mr. Tony Moorby, who was at that time the Company’s president, as well as 15,000 total shares to two other then-officers.With these grants, the exercise of warrants to purchase 250,000 shares of common stock, the exchange of the preferred stock issued to a creditor in the bankruptcy proceeding for 100,000 shares of common stock, and the payment of 10,000 shares of common stock to a consultant, there were 11,997,524 shares of common stock issued and outstanding on March 31, 2008.In subsequent actions resulting from the terms of the Settlement Agreement and Release between the parties to litigations, the Company cancelled 65,000 Common stock purchase options issued to Mr. Moorby during his tenure as an officer and director of the Company, and Mr. Moorby was also required to return to the Company for cancellation the 500,000 shares of Common stock issued to him in 2007.In the same actions, the Company also cancelled 190,000 Common stock purchase options issued to former director and officer David Bynum.(See Part I, Item 3 – “Legal Proceedings”) Contemplated Business The Company’s primary objective is to identify and acquire going concerns in the automotive auction industry, with a focus on whole vehicle automobiles and light trucks.Whole vehicle refers to vehicles that are frequentlyin good repair, are roadworthy, and operate under their own power as opposed to salvage units, being damaged vehicles that areoften considered total losses for insurance or business purposes.In addition, the Company believes that if the acquired auction or auctions do not service the boat, recreational or motor home segments or the medium and heavy-duty truck and equipment segments, it will seek to add one or more of those services to the auction’s activities, assuming the local market will support such additional services. 4 Table of Contents The Company considers its first two automobile auctions as indicative of the basis of services rendered by the Company.The Company will have to raise cash to acquire additional automobile auctions, possiblythrough the sale of common stock. On July 10, 2007, the Company completed the acquisition of all of the assets of Augusta Auto Auction, Inc., which had conducted its business under the name Augusta Auto Auction and previously as Hilltop Auto Auction.The Company issued 500,000 shares of its common stock and a warrant to purchase 50,000 additional shares to its three owners in exchange for the assets and business of the auction.The warrant has a term of five years and an exercise price of $1.00 per share.In addition, the Company issued to two of those individuals separate warrants to purchase 75,000 shares of common stock each as consideration for entering into a non-compete agreement with the Company. Of the 75,000 warrants issued to each of those individuals for non-compete agreements, they were given the right to purchase 25,000 shares of Common stock each at $1.00, $2.00 and $4.00 respectively for an average aggregate price of $2.33 per share within five years of issuance. On December 26, 2009, the Company completed the acquisition of certain assets of Chattanooga Auto Auction Limited Liability Company for cash consideration in the amount of $5,000.Acacia Chattanooga Vehicle Auction, Inc., a subsidiary of Acacia Automotive, Inc., operated this auction from a leased facility in Chattanooga, Tennessee prior to accounting for it as discontinued operations effective with its report on Form 10-Q for the period ended June 30, 2010.(See Part II, Item 9B – “Other Information” andPart I, Item 3 – “Legal Proceedings”.) History of Augusta Auto Auction Augusta Auto Auction, Inc. (the “Augusta Auction”) is an automotive auction located in North Augusta, South Carolina, part of the Augusta, Georgia, metropolitan area, and is located three miles from the center of that city. The auction was originally formed and operated for many years in its present location as Hilltop Auto Auction.In 2002 the group of three individuals from which the registrant purchased the auction formed Augusta Auto Auction, Inc. after acquiring it from the owners of Hilltop Auto Auction.The auction consists of a leased premises of approximately five acres, as well as additional rented property directly across the street.The main facility consists of a two-lane auction arena housed within one of two administration buildings that total some 4,900 square feet, three smaller outbuildings consisting of two storage buildings, and a security building also utilized for vehicle check-in and check-out.The additional rented property provides several additional acres of parking and an indoor storage facility of some 1,800 square feet. In July, 2007, the Company caused to be formed Acacia Augusta Vehicle Auction, Inc., a South Carolina corporation and wholly-owned subsidiary of the Company. (“AAVA”). AAVA was formed for the sole purposes of acquiring the assets of the Augusta Auto Auction, which it did in July of 2007, and operating the auction. In subsequent events, the Company disposed of the assets and the business related to its Augusta auction on July 31, 2012.(See Part II, Item 9B – “Other Information”). History of Chattanooga Auto Auction Chattanooga Auto Auction (the “Chattanooga Auction”) is an automotive auction located in Chattanooga, Tennessee, approximately ten miles from the center of that city. The auction was originally formed January 24, 1996, as Chattanooga Auto Auction Limited Liability Company and thereafter continued to operate in its present location until its assets were acquired by the Company on December 26, 2009.The property consists of approximately 56 acres, mostly paved, with a two-lane test-driving track and several buildings.The auction arena consists of eight lanes attached to a 25,730 square foot office complex.The property includes a three lane, 14,800 square foot reconditioning center, a 4,500 square foot vehicle check-in center, and a 3,130 square foot five-bay structure intended for use as a mechanical repair center. In August of 2009 the Company caused to be formed Acacia Chattanooga Vehicle Auction, Inc. a Tennessee corporation and wholly-owned subsidiary of the Company (“ACVA”). ACVA was formed for the sole purpose of acquiring the assets of the Chattanooga Auto Auction Limited Liability Company, which it did in December of 2009, and operating the auction. On September 17, 2010, a dispute arose between the Company and Ms. Alexis Jacobs (“Jacobs”), the principal seller of the Chattanooga Auto Auction and the party that also provided a line of credit for use by the Company’s Acacia Chattanooga Vehicle Auction, Inc. (“ACVA”) subsidiary and related parties.The dispute resulted in the filing of litigations by and between Jacobs, the Company and other related parties.Ultimately the matters were fully settled by agreements of the parties on February 28, 2012. (See Part I, Item 3 – “Legal Proceedings”.) As a result of that dispute and the actions surrounding it, the Company deemed its Chattanooga subsidiary’s operations as discontinued effective as of August 31, 2010, the last month for which the Company controlled the Chattanooga auction operation. The financial statements in the report on Form 10-Q for the period ended June 30, 2010 and thereafter, including this report on Form 10-K for the period ended 12-31-2010, reflect that determination.(See Part II, Item 9B - “Other Information”.) 5 Table of Contents Business of the Auctions Both the Company’s auctions primarily sold “whole car” vehicles for automotive dealers and commercial concerns, and to a lesser extent, salvage units. Whole car units are usually units in reasonable repair and operating condition, while salvage units are generally, but not always, inoperative and often have been damaged or devalued as a result of exposure to water, fire, collision, theft or otherwise. The Chattanooga Auction also sold vehicles and equipment under a contract with the U.S. Government's General Services Administration ("GSA"), primarily offering off-lease vehicles and other units for the GSA and other governmental agencies, and the Augusta Auction sells vehicles and equipment under a contract with the United States Marshals Service. Dealers and other qualified buyers attend the weekly auctions and bid on offered units. The highest bidder owns the vehicle, subject to any limiting reserve prices established by the owner/seller of the unit(s). In most cases, the buyers and sellers of the units pick up and deliver them to the Auction property, but the Auction does provide transport services, generally for a fee.Both the Company's auctions also held Friday night auctions that were open to public bidders in addition to dealers, and occasionally held special sales at other times. Auctions generate revenues from fees for services, including buyer fees, seller fees, transportation fees, title fees, draft and floor plan financing fees, reconditioning fees, and more. Augusta Auto Auction primarily relies upon the efforts of its management for sales and marketing, but anticipates adding additional personnel in the future to increase the scope of those operations. While both auctions marketed their activities through their employees and commercial media, Chattanooga Auto Auction, the larger of the two, had a separate sales and marketing staff. The Company ceased to operate the Chattanooga auction effective August 31, 2010, its last full month in management and control of that facility and operation.The Company has accounted for the Chattanooga unit as discontinued operations on its consolidated financial statements in the report for the period ended June 30, 2010.(See Subsequent Events in Part II, Item 9B - Other Information.) Industry Automotive auctions are the hub of a massive redistribution system for used vehicles and equipment. These auctions enable commercial and institutional customers and selling dealers to easily dispose of their used vehicles to franchised, independent, and wholesale used vehicle and equipment dealers. The auction’s responsibility is to maximize the selling price obtained for clients’ used vehicles and equipment, efficiently transfer the physical and administrative ownership of the units (including the preparation and transfer of certificates of title and other evidence of ownership), and transfer funds resulting from the buy/sell transactions as quickly as possible from the buyers to the sellers.The auction promotes its services to a large number of dealers seeking to restock their inventories for resale opportunities. Auctions are traditionally held weekly, if not more frequently, at the various locations to accommodate the needs of buyers and sellers in diverse segments of the industry. During the process, auctions do not generally take title to or ownership of the vehicles consigned for sale, but instead facilitate the transfer of vehicle ownership directly from seller to buyer, and in so doing they generate fees from the buyer and from the seller. In addition to these “buy/sell” fees, the auctions can generate substantial revenues by providing other services to clients, including: vehicle appearance reconditioning (detailing) services; paint and body repair; paintless dent repair (PDR); glass repair and replacement; key replacement; upholstery repair; minor mechanical repair; title services; sales of tires, batteries and accessories (TBA); marshaling (controlled storage) and inspection services, inbound and outbound transportation and delivery services, and more. In most instances, customers may also purchase each of these value-added services separately and directly from the auction in addition to having these services performed to units enrolled in the normal vehicle auction process. The total number of vehicles offered for sale, and the total number of vehicles sold allow for determination of the total and per unit costs incurred and fees generated by the process. An important measure to the results of the used vehicle auction process is the conversion percentage, which represents the number of vehicles sold as a percentage of the vehicles offered for sale. In general, a high sales volume and conversion percentage efficiency at an auction converts to increased fees, lower costs, and greater profit opportunities. Auto auctions can also provide additional services to their clients, often including: (1) in-house services such as processing, advertising and marketing of the vehicles to be offered for sale; registration of new dealers and clients; processing of sale proceeds and other funds; handling arbitration disputes from the auction sale/purchase process; preparation of and transmittal of vehicle condition reports; security services for client inventories; creation and distribution of sales and marketing reports; as well as the actual sale of vehicles by licensed auctioneers; (2) internet-based solutions, including on-line bulletin board auctions and on-line live auctions that are simulcast in real-time in cooperation with the actual physical auctions; and, (3)title processing and other paperwork administration and ancillary services. 6 Table of Contents Competition The Company anticipates competing principally by service.Management of the Company believes that service is one keystone upon which auto auctions are routinely measured, and has identified and made the practical execution of a high level of service to its clients an integral part of its business and operating plans. The industry served by the Company is highly competitive across the entire United States and Canada. It is anticipated that any of our acquisition targets would potentially compete with a variety of knowledgeable and experienced companies. The main competitors the Company would expect to face throughout the United States are: (1) Manheim Auto Auctions: Manheim, a subsidiary of Cox Enterprises, operates approximately 135 locations throughout the world, with more than 75 whole car auto auctions and many salvage or specialty auctions in the United States. Manheim owns several of the country’s largest auction facilities, and our management considers them to be very competitive and the leader in technological processes and Internet marketing capabilities. (2) ADESA Auto Auctions: ADESA, traded on the NYSE under the symbol KAR prior to being acquired by an investor group led by Kelso and Company in April of 2007 and thereby being taken private, is the second-largest auto auction company in North America with approximately 62 whole car auctions and many salvage auctions. They operate some 48 whole car auctions in the United States and 14 in Canada. KAR Auction Services, the parent of Adesa Auctions, went public again in December of 2009, marking the third time the auction entity has found itself in the public sector.The company's stock trades on the New York Stock Exchange under the symbol KAR.Acacia’s Management believes that ADESA’s technological processes and Internet marketing capabilities, while lagging those of Manheim, are nonetheless formidable. (3) Auction Broadcasting Company (ABC): ABC owns and operates approximately ten auto auctions nationally. While not nearly so large in their technological processes and Internet marketing capabilities as Manheim or ADESA, ABC has worked to develop a diverse model from its competitors. (4) Independent auto auctions: There are hundreds of independent auto auctions operating in the United States.Acacia actually sees these independent auctions as targets for future acquisitions, and enjoys a friendly relationship in most instances. (5) “Mobile” auctions: There are several companies that operate “mobile” auctions. Their plans primarily entail engaging larger dealerships to periodically host “on-site” auctions that utilize these companies’ auctioneering and administrative services. Management does not believe these smaller independent mobile auctions are a substantial threat to our operations and will not likely become so under their present or anticipated business models. There are at least eleven auto auctions in operation in Georgia, six or more in South Carolina, and thirteen or more in Tennessee.The two largest whole-car national automobile auction companies, Mannheim and ADESA, have a total of three such auctions in Georgia, all near Atlanta, and a total of five such auctions in Tennessee, mostly near Nashville and Knoxville.While ADESA does not have a whole car auction in South Carolina, Mannheim has one in Darlington.Auction Broadcasting Corporation also has one near Atlanta, Georgia, and one near Nashville, Tennessee, but none in South Carolina. In addition to those auction operations, there are several other independent whole car auto auctions, some specializing in sales of damaged or “salvage” units, and perhaps one or more mobile auctions that will host on-site auctions at dealerships. All our competitors will be seeking the same or similar clients as those targeted by our planned operations in every state in which we may seek to operate, many of which presently have significantly greater financial, technical, marketing and other resources than our Company. Our Company expects that it will face additional competition from existing competitors and new market entrants in the future. The principal competitive factors in our markets will emanate from the larger national companies and will include: (i) brand name recognition of competitors; (ii) larger, more modern, and better-equipped facilities; (in) superior Internet system engineering and technological expertise; (iv) more extensive staffs of experienced management and support personnel; (v) broader geographic presence; (vi) greater financial resources; (vii) introductions of new and enhanced services and products; and, (viii) greater variety of services offered.We will have no control over how successful our competitors are in addressing these factors. Increased competition can result in price reductions, reduced gross margins and loss of market share, any of which could harm our net revenue and results of operations. The Company will rely upon its ability to offer the same or similar services as the competition, but with a higher level of service and customer satisfaction. The prices to be charged by any auction the Company may acquire will generally be reflective of the competitive pricing in its local marketplace.Some of these local markets may face competitive pressures from national automobile auction chains such as ADESA and Manheim which have greater size as well as financial and market strengths the Company lacks. Employees As of December 31, 2010, the Parent Company had two officers, being Steven L. Sample, its Chairman, President and Chief Executive Officer, and Patricia Ann Arnold, its Secretary.Ms. Arnold serves in her capacity as a non-employee, while Mr. Sample serves as a full-time employee of the CompanyThe Parent Company has two other part-time employees.Prior to September 17, 2010 the Company also employed another officer, Mr. John David Bynum, as its Vice President and Chief Operating Officer. Additionally, AAVA, a wholly-owned subsidiary of the Company, employs approximately 25 full and part-time persons, while ACVA, also a wholly-owned subsidiary of the Company, employed approximately 55 full and part-time persons.The Company accounted for its Chattanooga subsidiary as discontinued operations effective with its reports for the period ended June 30, 2010. 7 Table of Contents The Company, should it be successful in executing its business plan, believes that it may be required to expand its staff to implement the controls necessary to manage a larger organization. This would likely result in the need for a Chief Financial Officer or Corporate Controller as well other officers and managers and basic support personnel. TheCompany will endeavor to operate with the smallest corporate management staff possible so as to maintain the lowest overhead possible while still effecting sufficient management processes to properly guide the company. Governmental Regulation The Company, as with most companies operating vehicle auctions, is subject to various permits and licenses. These include vehicle dealer licenses, auctioneer licenses, business permits and licenses, sales tax permits, and others. The Company believes that it has obtained all permits necessary to function under the current state and federal regulations. Available Information Our Web address is www.acacia.bz. The Company attempts to make its electronic filings with the Securities and Exchange Commission (“SEC”) (including all Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and if applicable, amendments to those reports) are available free of charge on the Web site as soon as reasonably practicable after they are electronically filed with, or furnished to, the SEC. In addition, information regarding our board of directors is available on our Web site. The information posted on our Web site is not incorporated into this Annual Report on Form 10-K. Any materials that we file with the SEC may be read and copied at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet Web site that contains reports, proxy statements and other information about issuers, like us, that file electronically with the SEC. The address of that site is www.sec.gov. Item 1A. Risk Factors Our auditors have issued a going concern opinion with respect to our consolidated financial statements although our financial statements are prepared using generally accepted accounting principles applicable to a going concern. The Company has incurred significant losses as a consolidated entity since July 2007, losses that have continued since that time through fiscal 2010. These continuing losses raise substantial doubt about our ability to continue as a going concern and our auditor's opinion with respect to our financial statements contain a going concern opinion. The accompanying audited consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. The financial statements in our filings on Form 10-Q for the three quarters ending September 30, 2009 and the third quarter of fiscal 2008 were not reviewed by our independent auditor. Our annual financial statements for fiscal 2008 and 2009 were audited, but our quarterly results for the first three fiscal quarters in 2009 and the third fiscal quarter in 2008 were not reviewed by our independent auditor. Through unintentional error, the Company failed to label those results as “not reviewed”. Although we believe those quarterly financial statements to be accurate in all material respects, there is an increased potential that quarterly financial information may have some inaccuracies.The Company subsequently filed amended reports on Form 10-Q/A for the periods ended 9-30-2009 and 3-31-2010, and has filed an amended report on Form 10-K/A for the period ended 12-31-2009 in order to properly address those deficiencies.Reports beginning with the period ended 3-31-2010 have been reviewed by the Company’s independent auditors. Because We Have Limited Operating History, it is Difficult to Evaluate Our Business. The Company began its operations as an automotive concern in July 2007 with the acquisition of one automobile auction.Because of our limited operating history, you have very little operating and financial data about us upon which to base an evaluation. You should consider our prospects in light of the risks, expenses and difficulties we may encounter, including those frequently encountered by new companies. If we are unable to execute our plans and grow our business, either as a result of the risks identified in this section or for any other reason, this failure would have a material adverse effect on our results of operations, business prospects, and financial condition. We plan to grow through acquisitions, and investors have little current basis to evaluate the possible merits or risks of the target businesses' operations or our ability to identify and integrate acquired operations into our company. To the extent we complete a business combination with a financially unstable company or an entity in its development stage, we may be affected by numerous risks inherent in the business operations of those entities. Although our management will endeavor to evaluate the risks inherent in a particular target business, we cannot assure you that we will properly ascertain or assess all of the significant risk factors. 8 Table of Contents The purchase of our securities is a purchase of an interest in what should be considered as a high risk venture or in a new or “start-up” venture with all the unforeseen costs, expenses, problems, and difficulties to which such ventures are subject. We plan to grow through acquisitions Because we intend to develop and expand our business through selective acquisitions of automobile auctions and other complementary businesses, there are significant risks that we may not be successful. We may not be able to identify, acquire or profitably manage additional companies or assets or successfully integrate such additional companies or assets without substantial costs, delays or other problems. In addition, companies we may acquire may not be profitable at the time of their acquisition or may not achieve levels of profitability that would justify our investment. Acquisitions may involve a number of special risks, including: § adverse short-term effects on our reported operating results, § diversion of management's attention, § dependence on retaining, hiring and training key personnel, § risks associated with unanticipated problems or legal liabilities, § amortization of acquired intangible assets, some or all of which could reflect poorly on our operating results and financial reports, § implementation or remediation of controls, procedures and policies appropriate for a public company at companies that prior to the acquisition lacked these controls, procedures and policies; and, § incursion of debt to make acquisitions or for other operating uses. We will implement our acquisition strategy in what may be considered a mature industry We believe the vehicle redistribution industry through auctions may be considered a mature industry in which single-digit or low double-digit growth may occur. Most growth for our Company would, accordingly, occur largely through acquisitions. To the extent that competitors are also seeking to grow through acquisitions, we could encounter competition for those acquisitions or a generally increasing price to acquire automobile auctions. A primary part of the Company’s strategy is to establish revenue through the acquisition of additional companies or operations. There can be no assurance that the Company will be able to identify, acquire or profitably manage additional companies or successfully integrate the operations of additional companies into those of the Company without encountering substantial costs, delays or other problems. In addition, there can be no assurance that companies acquired in the future will achieve or maintain profitability that justify liabilities that could materially adversely affect the Company's results of operations or financial condition. The Company may compete for acquisition and expansion opportunities with companies that have greater resources than the Company. There can be no assurance that suitable acquisition candidates will be available, that purchase terms or financing for acquisitions will be obtainable on terms acceptable to the Company, that acquisitions can be consummated or that acquired businesses can be integrated successfully and profitability into the Company’s operations. Further, the Company's results of operations in fiscal quarters immediately following a material acquisition could be materially adversely affected while the Company integrates the acquired business into its existing operations. The Company will attempt to acquire business entities that are going and functioning concerns with a trailing history of profitability, but may acquire certain businesses that have either been unprofitable, have had inconsistent profitability prior to their acquisition, or that have had no operating history. An inability of the Company to improve the profitability of these acquired businesses could have a material adverse effect on the Company. Finally, the Company's acquisition strategy places significant demands on the Company's resources and there can be no assurance that the Company's management and operational systems and structure can be expanded to effectively support the Company's acquisition strategy. If the Company is unable to successfully implement its acquisition strategy, this inability could have a material adverse effect on the Company's business, results of operations, or financial condition. The Company may face the opportunity to enhance shareholder value by being acquired by another company. Upon any acquisition of the Company, the Company would be subject to various risks, including the replacement of its management by persons currently unknown. There can also be no assurance that, if acquired, new management will be successfully integrated or can profitably manage the Company. In addition, any acquisition of the Company may involve immediate dilution to existing shareholders of the Company. In its present configuration, the Company cannot be forcibly acquired in a hostile takeover, and therefore the Company can review the ultimate impact on its shareholders prior to engaging in any such activities. No assurances can be given that the Company will be able to or desire to be acquired, or be able to acquire additional companies. 9 Table of Contents Need for Additional Financing The Company intends to fund its operations and other capital needs for the next six months from revenues generated from operations and from lines of credit associated with its auction operations, but there can be no assurance that such funds will be sufficient to meet the obligations of our business. The Company may require additional amounts of capital for its future expansion and working capital, possibly from private placements or borrowing, but there can be no assurance that such financing will be available, or that such financing will be available on acceptable terms. Dependence on Key Personnel Our future performance depends in significant part upon the continued service of our Chief Executive Officer, Steve Sample. The loss of his services could have a material adverse effect on our business, prospects, financial condition and results of operations. The Company does not presently maintain key man life insurance on Mr. Sample, but may obtain such insurance at the discretion of its board of directors for such term as it may deem suitable or desirable. Our future success also depends on our ability to attract and retain highly qualified technical, sales and managerial personnel. Although the Company feels that there is a sufficient pool of talent available, the competition for such personnel can be intense, and there can be no assurance that we can attract, assimilate or retain highly qualified technical, sales and managerial personnel for favorable compensations in the future. Technological Change Technology, particularly the ability to use the Internet to view vehicles, to conduct Internet auctions, to allow customers to participate through the Internet in on–site auctions, and to allow several management functions for buyers and sellers for vehicle auctions is characterized by rapidly changing technology, evolving industry standards, frequent new product and service announcements, introductions and enhancements, and changing customer demands. Our future success will to some degree depend on our ability to adapt to rapidly changing technologies, our ability to adapt its solutions to meet evolving industry standards and our ability to improve continually the performance, features and reliability of its solutions. The failure of the Company to adapt successfully to such changes in a timely manner could have a material adverse effect on the Company's business, results of operations and financial condition. Furthermore, there can be no assurance that the Company will not experience difficulties that could delay or prevent the successful implementation of solutions, or that any new solutions or enhancements to existing solutions will adequately meet the requirements of its current and prospective customers and achieve any degree of significant market acceptance. If the Company is unable, for technological or other reasons, to develop and introduce new solutions or enhancements to existing solutions in a timely manner or in response to changing market conditions or customer requirements, or if its solutions or enhancements do not achieve a significant degree of market acceptance, the Company's business, results of operations and financial condition could be materially and adversely affected. Competition The industry served by the Company is highly competitive across the entire United States and Canada. We currently or potentially compete with a variety of companies. Our first acquisition,servicing the Augusta, Georgia area, was acquired July 10, 2007. We anticipate that the Company’s other early acquisitions, if any,will be in the eastern or central United States, but there is no assurance the Company will be able to adhere to that plan or to make any acquisitions at all. Control The Company is effectively controlled by its CEO and Chairman, Steven L. Sample, who currently owns 48.91% of the Company’s issued and outstanding common stock. Mr. Sample will initially retain effective control over the Company’s operations, including the election of a majority of its board of directors, the issuance of additional shares of equity securities, and other matters of corporate governance, and based upon the Company's current business plan, it is anticipated that Mr. Sample will continue to have effective but not ultimate control of the Company well into future, perhaps even after some subsequent private offerings or a public offering. Management of Growth The Company is currently seeking to identify and acquire additional auto auctions or other viable businesses. As a result, the Company must manage relationships with a growing number of third parties as it seeks to accommodate this goal. The Company's management, personnel, systems, procedures and controls may not be adequate to support the Company’s future operations. The Company's ability to manage its growth effectively will require it to continue to expand its operating and financial procedures and controls, to replace or upgrade its operational, financial and management information systems and to attract, train, motivate, manage and retain key employees. If the Company's executives are unable to manage growth effectively, the Company's business, results of operations and financial condition could be materially adversely affected. If successful in acquiring additional auto auctions, the Company expects to inherit a substantial portion of the staff necessary to operate the new entities. We may find that some of the personnel and management of any acquisition target(s) may not be suitable for continued employment, while other suitable candidates may elect to discontinue their employment or affiliation with the Company for various reasons. This can create a burden on the Company’s management as it seeks to fill key positions. Failure of the Company to do so in a timely manner can result in disruption of auction operations, loss of revenues, and a subsequent reduction in profits. 10 Table of Contents Risks Associated with Expansion The Company commenced auction operations first in one location and market and then a second, and plans to subsequently expand into other locations and markets.To date, the Company does not have experience in developing services on a regional or national scale. There can be no assurance that the Company will be able to deploy successfully its services in these markets. There are certain risks inherent in doing business in several diverse markets, such as; unexpected changes in regulatory requirements, potentially adverse tax consequences, local restrictions, controls relating to inter-company communications and technology, difficulties in staffing and managing distant operations, fluctuations in manpower availability, effects of local competition, weather and climactic trends, and customer preferences, any of which could have a material adverse effect on the success of the Company's operations and, consequently, on the Company's business, results of operations, and financial condition. Product and Service Offerings The Company is primarily a service business.It is important to our future success to expand the breadth and depth of our service offerings to stay abreast of the competition and to enhance our potentials for growth of revenues and profits. Expansion of our service categories and service offerings in this manner will require significant additional expenditures and could strain our management, financial and operational resources. For example, we may find it prudent to build, outfit, and operate a body and paint shop at an auction facility that does not presently have one. We cannot be certain that we will be able to do so in a cost-effective or timely manner or that we will be able to offer certain services in demand by our customers, or to do so in a quality manner. Furthermore, any new service offering that is not favorably received by the Company’s clients could damage our reputation. The lack of market acceptance of new services or our inability to generate satisfactory revenues from expanded service offerings to offset their costs could harm our business. If we do not successfully expand our sales and service operations, our revenues may fall below expectations.If we do not successfully expand our operations on an ongoing basis to accommodate increases in demand, we will not be able to fulfill our customers’ needs in a timely manner, which would harm our business. Most of our service operations are anticipated to be handled at our facilities, but some services may be performed at offsite locations or by approved vendors or contractors. Any future expansion may cause disruptions in our business and may be insufficient to meet our ongoing requirements. Government Regulation and Legal Uncertainties Any new legislation or regulation, or the application of laws or regulations from jurisdictions whose laws do not currently apply to the Company's business could have a material adverse effect on the Company's business, results of operations and financial condition. Check, Credit Card, and Other Fraud Our business would be harmed if we experience significant check, credit card, or other fraud. If we fail to adequately control fraudulent transactions, our revenues and results of operations could be harmed. The Company’s auction operations subscribe to the services of Auction Insurance Agency as a protection against risks similar to these, but while the Company’s exposure to loss in this event is thought to be limited by the purchase of insurance, losses could nonetheless occur. Any losses sustained as a result of fraud or fraudulent activity would adversely affect the Company's business and results of operations, and its financial condition could be materially adversely affected. Liability Claims The Company may face costly liability claims by consumers. Any claim ofliability by a client, employee, consumer or other entity against us, regardless of merit, could be costly financially and could divert the attention of our management. It could also create negative publicity, which would harm our business. Although we maintain liability insurance, it may not be sufficient to cover a claim if one is made. Risks of Low Priced Stocks Although the Company is currently a public company, its trading is limited to the Pink Sheets.A trading market for the Company's common stock could develop further, but there can be no assurance that it will do so. The Securities and Exchange Commission (the “SEC” or “Commission”) has adopted regulations which define a “penny stock” to be any equity security, such as those being offered by the Company herein, that has a market price (as therein defined) of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to any transaction involving a penny stock by a retail customer, of a disclosure schedule prepared by the Securities and Exchange commission relating to the penny stock market. Disclosure is also required to be made about commissions payable to both the broker/dealer and the registered representative and current quotations for the securities. Accordingly, market makers may be less inclined to participate in marketing the Company’s securities, which may have an adverse impact upon the liquidity of the Company’s securities. 11 Table of Contents No Assurance of Payment of Dividends Should the operations of the Company become profitable it is likely that the Company would retain much or all of its earnings in order to finance future growth and expansion. Therefore, the Company does not presently intend to pay dividends, and it is not likely that any dividends will be paid in the foreseeable future. Potential Future Capital Needs The Company may not be successful in generating sufficient cash from operations or in raising capital in sufficient amounts on acceptable terms. The failure to generate sufficient cash flows or to raise sufficient funds may require the Company to delay or abandon some or all of its development and expansion plans or otherwise forego market opportunities and may make it difficult for the Company to respond to competitive pressures, any of which could have a material adverse effect on the Company's business, results of operations, and financial condition. While the Company may seek to raise capital through the offering of Common stock in a private placement, there can be no assurance that the proceeds in any such Offering will be sufficient to permit the Company to implement its proposed business plan or that any assumptions relating to the implementation of such plan will prove to be accurate.To the extent that the proceeds of any such Offering are not sufficient to enable the Company to generate meaningful revenues or achieve profitable operations, the inability to obtain additional financing will have a material adverse effect on the Company. There can be no assurance that any such financing will be available to the Company on commercially reasonable terms, or at all. Implementation of Business Plan The Company currently does not have sufficient working capital to pursue our business plan in its entirety as described herein. Our ability to implement our business plan will depend on our ability to obtain sufficient working capital and to execute the business plan. No assurance can be given that we will be able to obtain additional capital, or, if available, that such capital will be available at terms acceptable to us, or that we will be able to generate profit from operations, or if profits are generated, that they will be sufficient to carry out our business plan, or that the plan will not be modified. Item 1B. Unresolved Staff Comments The Company is in receipt of a comment letter from the Securities and Exchange Commission dated November 22, 2010 (the “Comment Letter”). The Comment Letter propounded thirty (30) comments relating to the Company's: (a) Annual Report on Form 10-K filed for the period ending December 31, 2009; (b) Quarterly Report on Form 10-Q for the period ending September 30, 2009; (c) Quarterly Report on Form 10-Q for the period ending March 31, 2010; and (d) Current Report on Form 8-K dated October 25, 2010. We determined that our previously reported financial results for the three months and nine months ended September 30, 2009 and 2008 were not reviewed by the Company’s auditors. However, by reason of unintentional oversight, the Company erroneously failed to label those results as having been “Not Reviewed”. Notwithstanding the foregoing, the annual financial results of the Company were audited in 2009 and 2008. Moreover, we further determined that management's discussion provided in various parts of the quarterly reports were not adequate to provide an accurate basis for review. Accordingly, we made necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from the correction of these errors, and relabeled certain financial information as “Not Reviewed” where applicable. The first amendment to that report was filed in response to the Comment Letter on Form 10-Q/A on October 19, 2012 and amended the Quarterly Report on Form 10-Q for the quarter ended September 30, 2009, which was originally filed with the Securities and Exchange Commission on November 16, 2009. That amended report was therefore filed to supplement and amend information provided in the Quarterly Report on Form 10-Q for the three months and nine months ended September 30, 2009 and 2008 filed on November 16, 2009 by Acacia Diversified Holdings, Inc. f/k/a Acacia Automotive, Inc. in order to fully disclose information then-disclosed in its financial results and in its Management’s Discussion and Analysis of Financial Condition and Results of Operations. Management does not consider any of the previously reported financial information to have contained material deficiencies.As such, that amendment did not reflect any material changes to the financial statements of the Company, but was changed to properly reflect periods in which the quarterly financial statements were not reviewed by the Company’s outside auditors. 12 Table of Contents The following sections of that Form 10-Q/A were revised to reflect the restatement: Part I Item 1 – Financial Statements Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 4(T) – Controls and Procedures; and Part II Item 5 – Other Information Other than those amendments made in response to the Comment Letter, no attempt was made in that amendment to modify or update other disclosures presented in the original Quarterly Report. That Amendment does not reflect events occurring after the filing of the Original Quarterly Report or modify or update those disclosures, including the exhibits to the Original Quarterly Report affected by subsequent events. Accordingly, that Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Quarterly Report, including any amendments to those filings. In light of those amendments, readers were warned to not rely on the information disclosed for those three months and nine months ended September 30, 2009 and 2008 as reported on Form 10-Q by the Company on November 16, 2009.Except to the extent relating to the restatement of our financial statements and other financial information described above, the financial statements and other disclosure in that Form 10-Q/A did not reflect any events that occurred after the original Form 10-Q was initially filed on November 16, 2009. That is, the Company did not make any attempt therein to disclose or otherwise account for events subsequent to the periods contemplated therein, other than those events specifically referenced therein. The Company further determined that it was appropriate to restate and supplement certain information in its Annual Report on Form 10-K for the period ended December 31, 2009 filed on May 27, 2010 by Acacia Diversified Holdings, Inc. f/k/a Acacia Automotive, Inc. in order to fully disclose information then-disclosed in its financial results and in its Management’s Discussion and Analysis of Financial Condition and Results of Operations. On October 19, 2012 the Company filed with the Securities and Exchange Commission an amended Annual Report on Form 10-K/A to supplement and amend information provided in the original filing. The following sections of that Form 10-K/A were revised to reflect the restatement: Part II Item7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 8 - Financial Statements Item9A(T)– Controls and Procedures; and Item9B – Other Information Other than those amendments made in response to the Comment Letter to the extent relating to the relabeling of selected financial information as “Not Reviewed” and the restatement of the information referenced above, no attempt was made in that Amendment to modify or update other disclosures presented in the original Annual Report for 2009 on Form 10-K. That amendment did not reflect events occurring after the filing of the original Annual Report or modify or update those disclosures, including the exhibits to the Original Annual Report affected by subsequent events. Accordingly, that amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Annual Report on Form 10-K as initially filed on May 27, 2010, including any amendments to those filings. As a result of our previously reported financial results for the three months ended March 31, 2009 having not been reviewed by the Company’s auditors and by reason of unintentional oversight and the Company in erroneously failing to label those results as having been “Not Reviewed” in our comparative financial information in the Quarterly Report on Form 10-Q for that period as filed with the Securities and Exchange Commission on July 23, 2010, the Company determined those portions of the quarterly report were not adequate to provide an accurate basis for review. Notwithstanding the foregoing, the annual financial results of the Company were audited in 2009 and 2008. 13 Table of Contents Moreover, we further determined that management's discussion provided in various parts of the quarterly reports were not adequate to provide an accurate basis for review. Accordingly, we made necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from the correction of these errors, and relabeled certain financial information as “Not Reviewed” where applicable. This first amendment of this report on Form 10-Q/A filed with the Securities and Exchange Commission on October 19, 2012 amended the Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, which was originally filed with the Securities and Exchange Commission (the “SEC”) on July 23, 2010. We filed that amendment in response to a Comment Letter received from the SEC in connection with its review of the original Quarterly Report. This Amended report was therefore filed to supplement and amend information provided in the Quarterly Report on Form 10-Q for the three months ended March 31, 2009 filed on July 23, 2010 by Acacia Diversified Holdings, Inc. f/k/a Acacia Automotive, Inc. in order to fully disclose information then-disclosed in its financial results and in its Management’s Discussion and Analysis of Financial Condition and Results of Operations. On July 26, 2012, the shareholders of the Company voted to change the name of the Company to Acacia Diversified Holdings, Inc. The following sections of that Form 10-Q/A were revised to reflect the restatement: Part I Item 1 – Financial Statements Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 4(T) – Controls and Procedures; and Part II Item 5 – Other Information Other than those amendments made in response to the Comment Letter, no attempt was made in that amendment to modify or update other disclosures presented in the Original Quarterly Report. This Amendment does not reflect events occurring after the filing of the Original Quarterly Report or modify or update those disclosures, including the exhibits to the Original Quarterly Report affected by subsequent events. Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Quarterly Report, including any amendments to those filings. In light of the amendments provided herein, readers are warned to not rely on the information disclosed for those three months ended March 31, 2009 as reported on Form 10-Q by the Company on July 23, 2010.Except to the extent relating to the restatement of our financial statements and other financial information described above, the financial statements and other disclosure in this Form 10-Q/A do not reflect any events that have occurred after this Form 10-Q was initially filed on July 23, 2010. That is, the Company does not make any attempt herein to disclose or otherwise account for events subsequent to the periods contemplated herein, other than those events specifically referenced herein. The Company further determined that, through an unintentional oversight, it had failed to file certain updated and amended documents relating to its acquisition of the Chattanooga auction business that were changed from the time the documents were initially executed and/or incorporated into the master documents as filed on Form 8-K on September 16, 2009, and the date of final closing of the transactions on December 26, 2009. To more fully comply, the Company on October 19, 2012 filed an amended Current Report on Form 8-K to supplement and amend information provided in the Current Report on Form 8-K filed on September 16, 2009 in order to fully disclose information then-disclosed under “Item 1.01. Entry into a Material Definitive Agreement”, and information provided in the Current Report on Form 8-K filed on December 30, 2009 in order to fully disclose information then-disclosed under “Item 2.01. Completion of Acquisition or Disposition of Assets” by Acacia Diversified Holdings, Inc. f/k/a Acacia Automotive, Inc.To that extent, the Company also elected to make disclosures under “Item 2.01. Creation of Financial Obligation”.While the Management Agreement and Asset Purchase Agreement were executed on August 31, 2009, certain material terms to both agreements were modified following the Filings and December 26, 2009, the effective date of the acquisition transaction. A First Amendment to the Asset Purchase Agreement and the related loan documents creating an obligation to the registrant were executed on December 10, 2009 with an effective date of December 26, 2009. 14 Table of Contents On October 19, 2012 the Company filed with the Securities and Exchange Commission its response to the Comment Letter, the first amendment on Form 10-K/A for the period ended December 31, 2009, the first amendment on Form 10-Q/A for the period ended September 30, 2009, the first amendment on Form 10-Q/A for the period ended March 31, 2010, and the first amendment to Form 8-K/A for events first reported on September 16, 2009 in connection with the prior presentment of our financial statements, management's discussion and analysis thereof, controls and procedures and information presented on Forms 8-K. On July 26, 2012, the shareholders of the Company voted to change the name of the Company to Acacia Diversified Holdings, Inc., which name became effective on October 18, 2012. Item 2. Description of Properties The Company operates an auto auction in North Augusta, South Carolina.In July 2008, the Company renewed a twelve-month lease on the location where the Augusta Auto Auction has operated for several years.The lease term can be further extended and currently has a monthly lease rate of $2,975.The facility consists of approximately five acres, houses two administrative buildings and a two-lane auction arena, and provides parking for several hundred vehicles.The compound is fenced and protected by an electrified security fence system as well as security systems in its buildings and auction arena.In addition to the main auction facility, the registrant also leases property that is used for additional vehicle storage (both indoor and outdoor) and customer parking for approximately 400 additional customer vehicles on sale days.The indoor storage areas and part of the outdoor storage areas are protected by an electrified security fence system as well as security systems in both areas.This property is located directly across the street from the main auction facility and is leased on a month-to month basis for approximately $1283 per month. The Company also maintains administrative space in Ocala, Florida, at a cost of approximately $621 per month, which it may cancel at any time. Excluding lease expenses at the discontinued Chattanooga facility, these lease expense of the Company amounted to $53,383 per year in 2010 and 2009. Item 3. Legal Proceedings In September, October and November of 2010, the Company, its CEO, and certain other related parties entered into litigation resulting from disputes following the Company’s acquisition of the assets and related business of Chattanooga Auto Auction Limited Liability Company in December of 2009.On February 28, 2012, all parties to those litigations entered into a global Settlement Agreement and Release as first reported on the Current Reports on Forms 8-K filed March 6, 2012.Further discussion was set forth in the Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2010 filed with the Securities and Exchange Commission on November 16, 2012.Reference is also made to the Current Report filed on Form 8-K November 16, 2012 containing the full text of the Settlement Agreement and Release and related Exhibits including the Court orders stipulating dismissal of those actions, all of which filings are incorporated herein by reference. All the parties to the Settlement Agreement agreed to a mutual non-disparagement agreement and release from any liabilities or future litigations.The Settlement Agreement and Release did not constitute an admission by the Company, its CEO, or any other party of any liability or violation of law. Item 4. Submission of Matters to a Vote of Security Holders On July 26, 2012, the shareholders of the Company voted to change the name of the Company to Acacia Diversified Holdings, Inc., which name became effective on October 18, 2012. 15 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities There has been sporadic trading in our stock for the last four fiscal years.We are presently traded in the Pink Sheets under the symbol ACCA.The following table sets forth information as reported by the National Association of Securities Dealers Composite Feed or Other Qualified Interdealer Quotation Medium for the high and low bid and ask prices for each of the twelve quarters ending December 31, 2010. The following prices reflect inter-dealer prices without retail markup, markdown or commissions and may not reflect actual transactions. Closing Bid Closing Ask High Low High Low Quarters ending in 2008 March 31 $ June 30 September 30 December 31 $ Quarters ending in 2009 March 31 $ June 30 September 30 December 31 $ Quarters ending in 2010 March 31 $ June 30 September 30 December 31 $ As of September 30, 2012, the Company had 128 stockholders of record. We believe that we may also have as many as 200 or more additional beneficial shareholders. Holders of common stock are entitled to receive dividends as may be declared by our board of directors and, in the event of liquidation, to share pro rata in any distribution of assets after payment of liabilities. The board of directors has sole discretion to determine: (i) whether to declare a dividend; (ii) the dividend rate, if any, on the shares of any class of series of our capital stock, and if so, from which date or dates; and (iii) the relative rights of priority of payment of dividends, if any, between the various classes and series of our capital stock. We have not paid any dividends and do not have any current plans to pay any dividends. 16 Table of Contents At its meeting of directors on February 1, 2007, the Company’s board of directors approved its 2007 Stock Option Plan which was approved by our stockholders on November 2, 2007, reserving 1,000,000 shares to be issued thereunder.In subsequent resolutions, the directors granted restricted stock, warrants, and options for compensation summarized as follows: SUMMARY OF EQUITY COMPENSATION PLANS Plan Description Number of Securities to be Issued Upon Exercise of Outstanding Options and Warrants Weighted Average Exercise Price of Outstanding Options and Warrants Number of Securities Remaining Available for Future Issuance Equity Compensation Plans Not Approved by Shareholders* $ - Equity Compensation Plans Approved by Security Holders** Options Forfeited by Former Holders*** ) Totals $ *Reflects (i) 475,000 warrants issued on May 29, 2007, at a strike price of $1.00 per share for a term of 10 years and which vested immediately in exchange for conversion of 475,000 shares of Preferred stock of the Company for 475,000 shares of its Common stock; and (ii) 950,000 warrants issued on the same date with the following conditions: 316,666 warrants issued at a strike price of $2.00 per share and exercisable at any time on or after January 1, 2008 upon the meeting of certain goals, 316,667 warrants issued at a strike price of $3.00 per share and exercisable at any time on or after January 1, 2009 upon the meeting of certain goals, and 316,667 warrants issued at a strike price of $4.00 per share and exercisable at any time on or after January 1, 2010 upon the meeting of certain goals, but all of those 950,000 warrants later considered to have lapsed due to ambiguous language at issuance. The Company issued the same amount of new warrants on December 30, 2010, which vested immediately with a term of six years and a strike price the same as when originally issued. **Reflects grants under the 2007 Acacia Automotive Stock Incentive Plan. Effective January 1, 2008, the number of shares available under Plan increased by 479,900 shares.Effective January 1, 2009, the number of shares available under the Plan increased by 482,500 shares, and effective January 1, 2010, the number of shares available under the Plan increased by 483,300 shares. The number of shares in the Plan increases annually by an amount equal to 4% of the number of shares outstanding at the end of the fiscal year, and thus will increase on January 1, 2011 in the additional amount of 483,300. ***In subsequent events occurring on February 28, 2012, two former directors of the Company forfeited 255,000 options as a requirement to the settlement of litigations with the Company on that date. Former director Tony Moorby forfeited 65,000 Common stock purchase options and former director David Bynum forfeited 190,000 Common stock purchase options.Those 255,000 forfeited options are now considered non-existent.(See Part I, Item 3 – “Legal Proceedings” and Part II, Item 9B – “Other Information”) In addition to forfeiting Common stock purchase options as indicated above, the following table reflects 520,000 common shares that were cancelled and returned to the Company’s treasury as a result of the settlement of litigations on February 28, 2012. On February 28, 2012, further to the terms of the Settlement Agreement and Release attendant to the litigation, Mr. Tony Moorby, a former officer and director of the Company, was required to return to the Company for cancellation the 500,000 Common shares he was issued in 2007 for joining the Company. In December 2009, the Company issued 20,000 shares of restricted Common stock to Alexis Ann Jacobs and Keith Whann, the principals and former owners of the Chattanooga Auction, for services rendered to the Company.The issuance of those shares was exempt from the registration requirements of the Securities Act of 1933 pursuant to Section 4(2) thereof as a transaction not involving a public offering.While the Company’s transfer agent recorded the transfer of those shares, the recipients of those issuances claimed they never received the shares. In accordance with the Settlement Agreement and Release effected February 28, 2012, Ms. Jacobs and Mr. Whann executed documents necessary to cancel those shares, which were subsequently returned to the Company’s treasury together with Mr. Moorby’s shares.(See Part I, Item 3 – “Legal Proceedings” and Part II, Item 9B – “Other Information”) 17 Table of Contents Shares Returned to the Company’s Treasury Following Settlement of Litigations Common Stock Shares ParValue Lawsuit settlement 2/28/2012 ) $ ) Item 6. Selected Financial Data Not Applicable Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following summarizes the factors affecting the operating results and financial condition of Acacia Diversified Holdings, Inc., fka/Acacia Automotive, Inc. This discussion should be read together with the financial statements and the notes to financial statements included elsewhere in this report. In addition to historical financial information, the following discussion and analysis contain forward-looking statements. Forward-Looking Statements This Management's Discussion and Analysis of Financial Condition and Results of Operations (MD&A) contains forward-looking statements that involve known and unknown risks, significant uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed, or implied, by those forward-looking statements. You can identify forward-looking statements by the use of the words may, will, should, could, expects, plans, anticipates, believes, estimates, predicts, intends, potential, proposed, or continue or the negative of those terms. These statements are only predictions. In evaluating these statements, you should consider various factors which may cause our actual results to differ materially from any forward-looking statements. Although we believe that the exceptions reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. Executive Overview With the acquisition of the Augusta Auto Auction on July 10, 2007, the Company commenced operations at that location and conducted its first weekly auction under the Company's ownership and management on July 11th of that year. On August 31, 2009, the Company entered into a Management Agreement with the owners of Chattanooga Auto Auction Limited Liability Company, which provided for the Company to temporarily act as manager of that auction for the Seller from September 1, 2009, through December 25, 2009, as it awaited the transfer of ownership of the assets it was to acquire in an Asset Purchase Agreement (see below).Under the terms of the Management Agreement, the Company was to receive 50% of the net profits of the auction for the period.However, the Company soon entered into a verbal agreement with the Seller that it would forego the right to any portion of the profits during that period if the Seller would agree to fund certain maintenance, repair, and improvements to the physical plant and premises prior to the Company’s assumption of a lease thereon.Additionally, there was no accounting of the operations of the Seller for that period provided to the Company until approximately April 1, 2010.The final result was that there were no profits shared. With the acquisition of the Chattanooga Auto Auction on December 26, 2009, the Company obtained control of its second auto auction, and conducted its first weekly auction on December 29th of that year.The Company’s loneoperations in fiscal year 2009 were those two operations. The Company deemed its Chattanooga subsidiary’s operations as discontinued effective as of August 31, 2010, the last month for which the Company controlled the Chattanooga auction operation. The financial statements in the report on Form 10-Q for the period ended June 30, 2010, September 30, 2010, and this report on Form 10-K for the period ended 12-31-2010 reflect that determination.(See Part II, Item 9B – “Other Information” andPart I, Item 3– “Legal Proceedings”) The Company's Augusta auction sells vehicles and equipment for automotive dealers and commercial accounts, as well as for the United States Marshals Service. 18 Table of Contents Generally, as an industry standard, the volume of vehicles sold at the vehicle auctions is highest in the first and second calendar quarters of each year and slightly lower in the third quarter. Fourth quarter sales are generally lower than all other quarters as used vehicle auction volumes tend to decline during prolonged periods of winter weather conditions combined with holiday disruptions. This seasonality could be affected, however, by the timing of auctions by special customers such as the United States Marshal Serviceor others. While these standards are subject to short and medium-term variations, the Company's revenues therefore would generally be expected to be highest in the first or second calendar quarter, while the fourth calendar quarter have the lowest revenues with profitability affected by additional costs associated with the holidays and winter weather. Discussion Regarding the Auto Auction Industry Sales of used vehicles totaled 8.42 million units worth $81 billion in 2010, versus 8.92 million units worth $80.5 billion in 2009 at National Auto Auction Association (NAAA) member auctions in North America, according to the trade organization’s 14th annual survey. The survey found that the number of vehicles entering auctions in 2010 decreased by 3.4% to 14.1 million units from 14.6 million units in 2009.None of these figures include the more numerous auctions that are not members of the NAAA organization. Both the Company's auctions are NAAA members. In 2010, new car and light truck sales were up 10.6% to 11.5 million units versus 10.4 million in 2009.U.S. used vehicle sales in 2010 accounted for 36.9 million units, up from 35.5 million in 2009, showing the first annual increase after four years of declines. Discussion Regarding Car Park (Vehicles in Operation or VIO) The Company continues to believe that auto auctions are largely recession-resistant because, in part, the industry is more dependent on the size of the U.S. “Car Park” (the number of vehicles in operation or "VIO") than it is upon manufacturing output, retail sales of motor vehicles, or other factors.While this has historically proven true, the recent periods of recession and economic downturn caused measurable weakness in the overall auto auction industry, even though the Company's auction operations in Augusta reflected sharply higher sales and revenues.The Company attributes this increase at its Augusta Auction to its skilled management and implementation of proven practices after assuming control of its auctions. The Car Park has changed little in recent years, accounting for 248.7 million units in 2007, 249.8 million in 2008, 248.9 million in 2009, and 248.2 million units in 2010. Consolidated Operating Results in 2010 and 2009 In 2010 our consolidated net loss declined to $216,921 from a loss of $274,834 in 2009, largely on a $61,816 net gain from discontinued operations at Chattanooga. Our consolidated revenues increased in 2010 by approximately 26% reflecting gains in revenues at our Augusta, virtually all of our revenues, of a similar amount. Our consolidated costs and expenses increased approximately 34% versus 2009, largely reflecting increased expenses at our at our Augusta location resulting from special sales in which we marketed hundreds of travel trailers for a major client.While those sales greatly fueled the auction’s overall performance and profitability, they nonetheless caused the expenses to appear heavy, when in fact they were not by comparison.Those increased expenses for (i) subcontract towing; (ii) outside services; (iii) auctioneers and ringmen; credit card merchant fees; and (v) sale day drivers, all of which accounted for approximately $272,000 in increased costs in the period. Since total costs at the auction increased by $225,892 in 2010 versus 2009, the absence of this increase of this additional $272,000 in expenses principally related to sale of travel trailers would have resulted in an actual reduction of expense in 2010.EBITDA at the auction increased $122,199 in 2010 over 2009 or about 30%, before charges for Management Fees paid to the parent, or an increase in actual net income of $190,416 or 73.39% before Management Fees.2009 EBITDA on a consolidated basis improved approximately $7,000, or 7%, over 2009. Similar to other industry concerns, the Company includes a category for Cost of Fees Earned in its Consolidated Statements of Operations for the fiscal year ended 2010 and 2009.This category is similar in content to a cost of goods sold category utilized by many other businesses, and includes certain production costs associated with the operation of the Company, and particularly its operating subsidiary.Those costs include salaries of auction production personnel with related tax and benefit burdens; auctioneers and ringmen; certain subscribed services; contract labor for lot operations, particularly on sale days and days immediately preceding or following auction days; sale day drivers; arbitration mechanic on sale days; contract towing; pick up and delivery; rental of vehicles or equipment to facilitate operations; direct tools, supplies and equipment; fuel expense for auction operation; maintenance and parts expense for lot operations; vehicle damage associated with lot operations; vehicle transport damage; keys as outside services; title expense; shipping costs including FedEx and related; bailout/reimbursement (contra) expenses, particularly relating to storage and transport of repossession vehicles acquired for auction; ASI costs of goods sold, being an account the auction’s software operating system utilizes for applying costs to certain operations (minimal); buyer’s fee policy allowance; seller’s fee policy allowance; vehicle return allowances, and miscellaneous operations expense. 19 Table of Contents The category Other Income (Expense) listed in the Company’s Consolidated Statements of Operations for the fiscal year ended 2010 resulting in a total other income of approximately $160,000 for the Company.This was comprised of $137 in interest income from a $150,000 certificate of deposit held by the Company and from funds held in its checking accounts, and $15,241 in interest expense resulting from $176 paid on credit card interest, $8,245 in interest on capital leases, and $6,820 for interest on lines of credit.Also included was a gain of $168,687 for settlement of indebtedness and lawsuits associated with discontinuing operations at the Company’s Chattanooga location after August 31, 2010.Absent that settlement, Other Income and Expense for 2010 actually represented an amount similar to the 2009 total.(See Part I, Item 3 - “Legal Proceedings” and Part II, Item 9B – “Other Information”) The category Other Income (Expense) listed in the Company’s Consolidated Statements of Operations for the fiscal year ended 2009 with a total other expense of $10,000 to the Company. This included $1,817 in interest income from a $150,000 certificate of deposit held by the Company and from funds held in its checking accounts, $22,078 in interest expense resulting from $3,311 in credit card interest charges, $8,573 interest on capital leases, and $10,194 on lines of credit. The Company also derived $2,130 from short-term sublet income on two leased vehicles the Companyassigned for use at the Chattanooga facility, $93 resulting from voiding an aged outstanding check, and $8,038 due to an adjustment for credit related to discontinued operating software. The combinations of the above incomes and expenses resulted in a net Total Other income to the Company of $159,973in 2010 and total Other Expense to the Company of $10,000 in 2009. Gain or loss on the sale of assets is included as a component of Operating Expenses on the Company’s Statements of Operations in 2010.In 2010, the Company registered a gain of $2,935 on the sale of one of the Company’s vehicles.In 2009, the Company registered a gain of $873 on disposal of technology equipment, a loss of $2,749 on disposal of a vehicle, and a loss of $762 on disposal of telephone equipment for a net combined loss of $2,638, which has been shown as a prior year comparison on the Statements of Operations incorporated within this report. The Augusta Auction's improving revenues, virtually all of the Company’s 2010 revenues, resulted largely from increased sales volumes at its traditional weekly dealer auction sale dates and from additional sales generated at a second weekly sale held at night.The public can participate in the night auctions that not only bring increased unit sales volumes, but also generate increased fees as the public is charged more than dealers to participate in the auction. The auction also adjusted upward the fees charged to dealers participating in the auction to conform the fees more to industry practices. In addition to across-the-board sales increases at the Augusta auction, the auction benefitted significantly from the entries of a substantial number of travel trailers for sale by one of its clients.While our unit sales were up 16.1%, those trailer sales singularly accounted for 7.0% of that gain.As a direct and proximate result of those sales increases, spurred by the trailers, the auction’s total revenues grew in several key categories, most notably: Buyers Fees - +$193,988 - Up 32.50% Seller’s Fees - + $29,336 - Up 5.58% Detail Shop Revenue - + $32,317 - Up 613.21% Mechanical Shop Revenue - + $17,435 - Up 212.40% Transportation Revenue - +$174,263 - Up 379.39% Marshaling (storage) revenues, due primarily from U.S. Marshal confiscated units was down 34.77%, or $23,569 versus the same period in 2009. The following table sets forth certain information about changes at the Augusta Auto Auction regarding units offered, that is, the number of units brought to the auto auction,entered into the system andofferedfor sale, the units actually sold, and the conversion rate, that is, the number of units actually sold as a percentage of the number of units brought through the auction for sale, as well as changes in total revenues comparing 2010 and 2009: Twelve Months 2010 Units Offered vs. 2009 +10.87 % 2010 Units Sold vs. 2009 +16.10 % 2010 Conversion Rate 53 % 2009 Conversion Rate 51 % 2010 Total Revenues vs. 2009* +25.62 % * Includes all revenue streams for both years rather than buy and sell fee revenues only. 20 Table of Contents Consolidated employee expense, which included the corporate expense and the expenses at the auctions, increased in 2010 principally because of salary and bonus compensations, much of which related to increased sales volumes. Consolidated general and administrative expense increased about $160,000 reflecting increased promotional fees, settlement of litigation, and discontinuing operations at Chattanooga. The $57,946 decline in depreciation and amortization costs reflects a reduction in capital expenditures in recent periods. We will continue to accrue an annualized amount of approximately $37,000 per year in amortization expense through mid-year 2017related toa customer list, also part of the purchase of the Augusta auction. Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles ("GAAP") applied on a consistent basis. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements. A complete summary of these policies is included in note 2 of the notes to our financial statements. In general, management's estimates are based on historical experience, information from third party professionals, and various other assumptions that are believed to be reasonable under the facts and circumstances. Actual results could differ from those estimates made by management. Liquidity and Capital Resources Our accountants have issued, in their audit report, a going concern opinion reflecting a conclusion that our operations may not be able to continue because of a lack of financial resources. A given auction will generate large receivables and payables,only part of which are revenues and expenses, representing receivables from purchasers of vehicles and payables to those selling vehicles. Settling these transactions, not only the cash transfers between buyers and sellers but administrative tasks such as title clearance on vehicles, typically takes only a few days after an auction. Frequently, when we hold an auction near the end of a quarter, those unsettled receivables and payables will appear large relativeto revenues, particularly since these receivables and payables reflect not only our fees but the sales price of the vehicles, andmay distort the ratio of receivables or payables to revenues, causing them to appear exceptionally large. We must have readily available funds to facilitate these transactions. Accordingly, we have a $300,000 line of credit with Wachovia Bank, N.A. for use by our Augusta Auction, secured by the Company’s deposits at the bank and guaranteed by the Company’s CEO.Additionally, since 2007 the Company maintained a certificate of deposit with the Wachovia Bank of just over $150,000, partially guaranteeing its $300,000 line of credit for use at the Augusta auction.Financing at the Augusta unit has been satisfactory, and liquidity there has been sufficient to maintain the auction’s operations.In subsequent events, Wachovia Bank was acquired by Wells Fargo Bank, who declined to continue its line of credit with the Augusta Auction.In subsequent events, that line of credit was cancelled at the end of January 2011 by Wells Fargo Bank, who had recently acquired Wachovia Bank, and did not find the Company to fall within its underwriting guidelines.Following those events, the Company’s CEO personally arranged for and guaranteed short-term interventional financing for the Company to accommodate the auction’s needs, including direct injections of capital, loans from family and related parties, and deferral of his salary and expenses.As a result of those activities by the Company’s CEO, Mr. Sample, the auction’s financial posture was stabilized. The Company looks to its operations to provide cash flow and cash return on our investment.The operating cash flow from our Augusta operation was not sufficient to support the Parent Company’s operations on a consolidated basis as of the close of the fiscal year 2010, requiring the intervention of the CEO as stated above.Going forward, the Company may have to reduce overheads, increase cash flow from operations, and/or acquire additional operations sufficient to cover the costs of overheads in order to maintain a positive cash flow. The Company’s Augusta auction operations continue to flourish and grow, but ultimately could outgrow the present facility. As a result, the Company may ultimately be forced to seek a larger operating facility for its auction operations there, since the auction may not accommodate the desired growth at its present location.In that event, the Company will be faced with a need to raise additional capital to fund the changes.There is no assurance the Company will be able to secure the funding to do so, and as a result its future growth opportunities may ultimately be limited. 21 Table of Contents The Company's cash in fiscal year 2010 was provided by management fee revenues assessed to the Company's Augusta Auto Auction operations and by personal financial support from the Company’s CEO.The Company had a negative net cash flow as a consolidated entity in 2010, exclusive of cash contributions made by its CEO, of $9,922. This resulted from a negative net cash flow from operating activities of $19,424 driven by a reduction in cash from continuing operations of $164,732 offset by a gain in cash of $145,308 from discontinuing activities at Chattanooga; net cash provided from investing activities of $81,480 resulting from $8,793 cash used in continuing activities, offset by cash of $90,273 provided from discontinuing activities in Chattanooga; a reduction in cash of $71,978 from financing activities resulting from $58,168 in cash used in continuing activities, coupled with a reduction in cash of $13,810 resulting from discontinuing activities at Chattanooga.This net decrease in cash of $9,922 in 2010 compared to an increase in cash of $15,449 for 2009. Cash Balance vs. Overdraft Our auction operating software accounts for checks made as payments to sellers when written, even though they may not actually be issued to the seller, since the sellers are only paid when they actually present to the auction a title representing ownership in any unit sold. Additionally, the auction’s rules require that it cannot deposit the buyer’s funds until we provide him with the title representing ownership of the vehicle purchased. The auction’s operating software systems, however, creates a check or “virtual” check immediately following sale of the unit, whether or not the title has been presented.Hence, the operating and thus, financial, systems reflect that we have issued a large number of checks to sellers when, in fact, they have on been “virtually” issued but not “physically” issued, resulting in the appearance that funds have been paid to sellers when in fact they have not yet been released.In those instances where the title has not yet been presented, and where the system indicates that a virtual payment has been made to the seller, the auction is also not allowed to deposit the purchase payment funds from the buyers of those units, thus making it appear as if our CAR (checking) account is overdrafted – when in truth and in fact it is not. Thus, we actually have a cash balance in the CAR account, generally quite significantly so, while the system shows as a virtual concept that the account is overdrafted. The software system used by the auction is provided by Auction Software, Inc. (ASI), is in use by nearly 90 independent auctions, is the most common independent auction operating system in use in the United States, and is in the opinion of the auction the best software available for its use at this time.One must therefore review the balance sheet to see the number of ASI payables and ASI receivables and look at the cash in the account to determine the actual status. That appears to be common practice in this type of industry. Any actual overdraft account as depicted in the Company’s financial reporting is reviewed by the Company’s auditors to reflect those outstanding checks to the Car Account and insure accurate reporting. The Company will require substantial infusions of working capital or a substantial increase in the cash generated from operations to insure long-term liquidity, and may seek infusions of working capital in the form of equity or debt capital, the former being considered most beneficial to the Company, but not being considered a viable option in the economic conditions the country has experienced since 2008.There is no assurance the Company will be successful in obtaining infusions of capital to fuel its growth.As such, the Company determined to concentrate on maximizing its opportunities at the auction level, and has heretofore been quite successful in that effort.The Company’s corporate overhead is not large by industry standards, and could foreseeably be covered by revenues from operations of its units given continuing growth beyond 2010. Accounts Receivable Trade receivables include the unremitted purchase price of vehicles purchased by third parties at the auctions, fees to be collected from those buyers and amounts for services provided by the Company related to certain consigned vehicles in our possession. These amounts due with respect to the consigned vehicles are generally deducted in settlement from the sales proceeds upon the eventual auction or other disposition of the related vehicles. Due to the nature of the Company's business, substantially all trade and finance receivables are due from vehicle dealers, salvage buyers and sellers, institutional, commercial and fleet sellers, governmental agencies, and insurance companies. The Company has possession of vehicles or vehicle titles collateralizing a significant portion of the trade and finance receivables.The Company’s receivables are recorded when billed, advanced, or accrued and represent claims against third parties that will be settled in cash.The carrying value of the Company’s receivables, net of allowance for doubtful accounts, represents their estimated net realizable value.The Company estimates its allowance for doubtful accounts based on historical collection trends, the age of the outstanding receivables and existing economic conditions. The allowances for doubtful accounts and credit losses are based on management’s evaluation of the receivables portfolio under current conditions, the volume of the portfolio, overall portfolio credit quality, review of specific collection issues and such other factors which in management’s judgment deserve recognition in estimating losses. At December 31, 2010 and 2009 the Company made provision for losses of $32,000 and $25,685, respectively, charging off nothing in 2010 and $25,685 in 2009. 22 Table of Contents Revenue Recognition Revenues and the related costs are recognized when the services are performed. Auction fees from sellers and buyers are recognized upon the sale of the vehicle through the auction process. Most of the vehicles that are sold at auction are consigned to the Company by the seller and held at the Company's facilities. The Company does not take title to these consigned vehicles and recognizes revenue when a service is performed as requested by the owner of the vehicle. The Company does not record the gross selling price of the consigned vehicles sold at auction as revenue. Instead, the Company records only its auction fees and other charges as revenue because it does not take title to the consigned vehicles, has no influence on the vehicle auction selling price agreed to by the seller and buyer at the auction and the fees that the Company receives for its services are generally based on fixed amounts according to locally-published rate schedules. Revenues from reconditioning, logistics, vehicle inspection and certification, titling, and salvage recovery services are generally recognized when the services are performed. Allowance for Bad Debts The Company estimates its allowance for doubtful accounts based on historical collection trends, the age of the outstanding receivables and existing economic conditions. The allowances for doubtful accounts and credit losses are based on management’s evaluation of the receivables portfolio under current conditions, the volume of the portfolio, overall portfolio credit quality, review of specific collection issues and such other factors which in management’s judgment deserve recognition in estimating losses. At December 31, 2010 and 2009, there was no allowance for doubtful accounts required based on management's estimates. For the year ended December 31, 2009 the Company recognized uncollectable accounts receivable losses of $25,685.Those amounts were charged off at the direction of our independent accounting firm due to their aging. In 2010, the Company made a provision for losses in the amount of $32,000, but did not write off any accounts.As such, the provision for losses was not used. Stock-Based Compensation The Company accounts for stock options in accordance with FASB ASC 505, “Equity,” and FASB ASC 718, “Compensation—Stock Compensation”. Accordingly, stock compensation expense has been recognized in the statement of operations based on the grant date fair value of the options for the year ended December 31, 2010. Under ASC 718 and 505, the fair value of options is estimated at the date of grant using a Black-Scholes-Merton (“Black-Scholes”) option-pricing model, which requires the input of highly subjective assumptions including the expected stock price volatility. Volatility is determined using historical stock prices over a period consistent with the expected term of the option. The Company adopted the provisions of Statement of Financial Accounting Standards No. 123R "Share-Based Payment" ("SFAS No. 123(R)") to account for stock-based compensation under ASC 718 and ASC 605, Compensation-Stock Compensation. The Codification requires that all stock-based compensation be recognized as expense in the financial statements and that such cost be measured at the fair value of the award at the grant date. An additional requirement of ASC 718 is that estimated forfeitures be considered in determining compensation expense. Estimating forfeitures did not have a material impact on the determination of compensation expense in 2010 and 2009.ASC 718 requires cash flows resulting from tax deductions from the exercise of stock options in excess of recognized compensation cost (excess tax benefits) to be classified as financing cash flows. This requirement had no impact on our consolidated statement of cash flows in 2010 and 2009, as no options were exercised. During the years ended December 31, 2010 and 2009, respectively, the Company issued no stock awards to employees. On December 23, 2010, the Company issued stock options to purchase 145,000 shares of the Company’s common stock for $.60 per share, with a life of ten (10) years in connection with the Board of Directors authorization. The aggregate value of these stock options was $73,064. These options generally vest over a four-year period. On November 6, 2009, the Company issued stock options to purchase 195,000 shares of the Company’s common stock for $.10 per share, with a life of ten (10) years in connection with the Board of Directors authorization. The aggregate value of these stock options was $17,550. These options can be exercised upon the discretion of the option holder. Black-Sholes model assumptions were: Estimated fair value $ $ Expected life (years) Risk free interest rate % % Volatility % % Dividend yield - - 23 Table of Contents Risk-free interest rate – This is the yield on U.S. Treasury Securities posted at the date of grant (or date of modification) having a term equal to the expected life of the option. An increase in the risk-free interest rate will increase compensation expense. Expected life—years – This is the period of time over which the options granted are expected to remain outstanding. Options granted by the Company had a maximum term of ten years. An increase in the expected life will increase compensation expense. Expected volatility – Actual changes in the market value of stock are used to calculate the volatility assumption.An increase in the expected volatility will increase compensation expense. Dividend yield – This is the annual rate of dividends per share over the exercise price of the option. An increase in the dividend yield will decrease compensation expense.The Company does not currently pay dividends and has no immediate plans to do so in the near future. The fair values of options issued are being amortized over the respective vesting periods (primarily five years).The amortized cost recognized for the years ended December 31, 2010 and 2009 were $62,396 and $64,407, respectively.Future amortization of the fair value of options is as follows: Year Amount $ - $ Stock Options Number of Shares Weighted Average Exercise Price Number of Shares Weighted Average Exercise Price Outstanding at beginning of the year $ $ Granted Exercised - Forfeited or cancelled ) ) - - Outstanding at end of year Exercisable $ $ Warrants The exercisable outstanding Common stock purchase warrants for the years ended December 31, 2010 and 2009 were 2,206,250 and 1,206,250 with a weighted average exercise price of $1.89 and $0.96 per share, respectively. Impairment of Long-Lived Assets and Goodwill Goodwill represents the excess of cost over fair value of identifiable net assets of businesses acquired. Goodwill is tested for impairment annually in the second quarter, or more frequently as impairment indicators arise. The goodwill impairment test is a two-step test. Under the first step, the fair value of each reporting unit is compared with its carrying value (including goodwill). If the fair value of the reporting unit is less than its carrying value, an indication of goodwill impairment exists for the reporting unit and we must perform step two of the impairment test (measurement). Under step two, an impairment loss is recognized for any excess of the carrying amount of the reporting unit’s goodwill over the implied fair value of that goodwill. The implied fair value of goodwill is determined by allocating the fair value of the reporting unit in a manner similar to a purchase price allocation, in accordance with ASC 805, Business Combinations. The residual fair value after this allocation is the implied fair value of the reporting unit goodwill. Fair value of the reporting unit is determined using a discounted cash flow analysis. If the fair value of the reporting unit exceeds its carrying value, step two does not need to be performed.These events may include changes in the manner in which we intend to use an asset or a decision to sell an asset.The Company’s management believes that no impairment is deemed necessary at December 31, 2010. 24 Table of Contents Overall, our operations were close to self-funding in 2010 with a negative net cash flow of $9,922 for the year. The Company has accrued salaries of $40,491 owed to Mr. Steven Sample, the Company’s Chief Executive Officer.This deferral of salary is not pursuant to any employment agreement but reflects an accommodation by Mr. Sample to assist the Company’s cash management in 2010 and accommodations for periods thereafter.The Company does not anticipate paying Mr. Sample in either preferred or common stock. We continue to plan for the expansion of the Company through acquisitions and will have to raise additional capital to fund those acquisitions. Further, we would seek to eventually establish a wholesale vehicle floorplan financing facility for purchasers of automobiles at our auctions, which would also require additional financing. Discussion Regarding the Company’s Consolidated Operating Results Discussion Regarding EBITDA EBITDA, as presented herein, is a supplemental measure of our performance that is not required by, or presented in accordance with, generally accepted accounting principles in the United States, or GAAP. It is not a measurement of our financial performance under GAAP and should not be considered as a substitute for net income (loss) or any other performance measures derived in accordance with GAAP or as substitutes for cash flow from operating activities as measures of our liquidity. EBITDA is defined as net income (loss), plus interest expense net of interest income, depreciation and amortization.Use of EBITDA as an evaluation of performance is commonly used in the vehicle auction industry. Management uses the EBITDA measure to evaluate our performance, to compare our performance to major auction companies' results, and to evaluate our results relative to certain incentive compensation targets. Management believes its inclusion is appropriate to provide additional information to investors for purposes of comparisons. EBITDA has limitations as analytical tools, and should not be considered in isolation, or as a substitute for analysis of the results as reported under GAAP. While the Company believes that EBITDA may be a useful tool in comparing the financial performance of the Company to other auto auction entities, it may not be comparable to similarly titled measures reported by other companies. The following tables represent the consolidated EBITDA results for the Company during 2010 and 2009: Year Ended December 31, 2010 December 31, 2009 Net income (loss) $ ) $ ) Add back: Income taxes - - Interest expense, net of interest income Depreciation and amortization EBITDA $ ) $ ) In addition to the non-cash depreciation and amortization, we accrued for the issuance of stock options $185,130 in 2010 and $64,707 in 2009. Applying those amounts from the above table increases the EBITDA totals to reflect a positive EBITDA of $79,665 and a negative EBITDA of $33,751 for 2010 and 2009 respectively. Liquidity and Need for Additional Capital The Company is currently engaged in its plan of seeking to grow through acquisitions as well as through organic means.To succeed in doing so, the Company will require additional capital, which the Company anticipates raising through sale of Common stock. The Company’s liquidity in 2010 was supplemented through August 31, 2010 by a $2,000,000 line of credit through an independent source at its Chattanooga Auction operation, and by a $300,000 line of credit with Wachovia Bank, N.A. at its North Augusta location.Both those lines of credit were used for general businesspurposes and to cover some instances in which payments to dealers selling vehicles through the auctions are advanced prior to collecting payments from buyers of those vehicles.As of December 31, 2010, the Company held a certificate of deposit with Wachovia Bank of just over $150,000 guaranteeing its line of credit in North Augusta. Additionally, the Company’s liquidity has been assisted by its CEO. The line of credit in Chattanooga was discontinued as of August 31, 2010, when the Company accounted for its operations in Chattanooga as discontinued.The Company’s CEO also personally guaranteed the lines of credit of the Company. The Company did not attempt to secure capital through a private placement of its securities in 2010. (See Part II, Item 9B – “Other Information”) 25 Table of Contents The lenders at Augusta and Chattanooga charge an interest rate equal to: (a) prime plus 1.5% on the outstanding daily balance, if any; and, (b) the greater of (i) the sum of the one month London interbank offered rate (Libor) as published in the Wall Street Journal (or such other publication or reference reasonably selected by the Lender if no longer published in the Wall Street Journal) plus 500 basis points, or (ii)6.0% percent per annum, respectively.The line of credit the Company has obtained against its August facility is secured by its demand deposits at the lender, Wachovia Bank, in the approximate amount of $150,000. Conversely, the line of credit the Company holds with regards to its Chattanooga facility is secured by the guarantees of both the Company and its CEO. In 2009 the Company's liquidity was supplemented by assistance from its CEO and by a $300,000 line of credit with Wachovia Bank, N.A. at its North Augusta location under the same terms as indicated above.That line of credit was used for general businesspurposes and to cover some instances in which payments to dealers selling vehicles through the auctions are advanced prior to collecting payments from buyers of those vehicles.As of December 31, 2009, the Company held a certificate of deposit with Wachovia Bank of just over $150,000 guaranteeing its line of credit in North Augusta. The Company’s CEO also personally guaranteed the lines of credit of the Company. The Company may ultimately be compelled to seek a larger operating facility for its Augusta auction operation should the business continue to grow at its present rate.This plan would require additional capital, which the Company may not be able to obtain. The Company anticipates seeking additional capital through equity investments, but does not yet have a planned date or target amount for any such offering. Moreover, no guarantees can be made that, should the Company endeavor to sell its equity securities, that it will be able to find willing buyers for such securities. The Company is planning for its operations to provide sufficient operating capital to fund the corporate overhead, but the implementation of the litigation proceedings in the fourth quarter of 2010 and the costs of those legal actions have placed an increased burden on its cash. The following table sets forth certain obligations for which the Company has contracted: Contractual Obligations Total Less Than 1 Year 1-3 Years 4-5 Years More Than 5 Years Long-Term Debt Obligations $
